Citation Nr: 0029945	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for service-
connected vertigo.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
which granted service connection and a 10 percent rating for 
vertigo; the veteran appealed for a higher rating.  


REMAND

The veteran contends that his service-connected vertigo is 
more disabling than currently evaluated, and that such 
disability is manifested by tinnitus, dizziness, and frequent 
staggering.

The file shows there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)); 38 C.F.R. §§ 3.103, 3.159 (1999).

The Board notes that the veteran's vertigo was initially 
evaluated under 38 C.F.R. § 4.87a, Diagnostic Code 6204, 
pertaining to chronic labyrinthitis, as in effect prior to 
June 10, 1999.  Under this code, a 10 percent rating is 
assigned for moderate chronic labyrinthitis with tinnitus and 
occasional dizziness, and a 30 percent rating is warranted 
for severe chronic labyrinthitis with tinnitus, dizziness, 
and occasional staggering.  Id.

The VA criteria for rating ear diseases were revised, 
effective June 10, 1999.  Vertigo is now evaluated under the 
criteria pertaining to peripheral vestibular disorders.  38 
C.F.R. § 4.87, Diagnostic Code 6402 (1999).  Under this code, 
a 10 percent rating is assigned for occasional dizziness, and 
a 30 percent rating is warranted for dizziness and occasional 
staggering.  Id.

The RO has not considered the new criteria in its evaluation 
of the veteran's claim for a higher rating for his service-
connected vertigo, and such should be done prior to appellate 
consideration of this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As the veteran's claim for a higher rating 
for vertigo was pending when the pertinent regulation was 
revised, he is entitled to the version of the regulations 
most favorable to him, although the new criteria are only 
applicable to the period since June 10, 1999, when they 
became effective.  Id.; VAOPGCPREC 3-2000. 

The veteran's last VA compensation examination to evaluate 
his vertigo was performed in October 1996.  Such examination 
is not fully responsive to the new and old rating criteria of 
Diagnostic Code 6204, as it does not indicate whether the 
veteran has occasional staggering associated with his 
service-connected vertigo.  Given this, and the length of 
time since this examination, the Board finds that another VA 
examination should be performed to evaluate the veteran's 
vertigo.   38 C.F.R. §§ 4.1, 4.2 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The examiner should be asked to 
indicate whether the veteran has tinnitus, dizziness and 
staggering as a result of his service-connected vertigo, and 
the frequency of same.

The Board notes that additional relevant clinical records may 
be available which are not currently in the claims folder.  
Ongoing treatment records should be obtained. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

After the above development has been completed, the RO should 
review the claim for a higher rating for vertigo, with 
consideration of both the new and old rating criteria of 
Diagnostic Code 6204.  In this regard, the Board notes that 
the veteran is also service-connected for tinnitus of the 
left ear, rated 10 percent disabling.  Under the old criteria 
of Diagnostic Code 6204, tinnitus is one of the symptoms of 
chronic labyrinthitis.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran, 
through his attorney,  and request the 
names, addresses, and dates of treatment 
by all health care providers (VA and non-
VA) who have treated him for vertigo 
since 1995.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
currently in the claims folder. 38 C.F.R. 
§ 3.159.  All records obtained should be 
associated with the claims folder.

2.  The veteran should undergo a VA 
examination by a specialist in ear 
disorders to assess the severity of his 
service-connected vertigo.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All signs and symptoms 
necessary for rating under the old and 
new rating criteria should be set forth 
in detail, including the existence and 
frequency of tinnitus, dizziness, and 
staggering. 

3.  Then, the RO should again adjudicate 
the issue of a higher rating for the 
veteran's service-connected vertigo  with 
consideration of all medical evidence of 
record.  In its adjudication of this 
issue, the RO should consider both the 
old and new rating criteria of Code 6204.  
However, a rating under the new criteria 
may not be assigned prior to the 
effective date of the regulation.  In 
rating the veteran under the old 
criteria, the RO should note that the 
veteran has a separate rating for 
tinnitus.  Finally, the RO should 
consider the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that at the time of an initial 
rating, separate or "staged" ratings may 
be assigned for separate periods of time 
based on the facts found.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



